DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Arguments
Most of the previous claim rejections under 35 USC §112 and all of the previous claim rejections under 35 USC §103 have been withdrawn in light of Applicants’ amendments.  However, the previous rejections of claims 57, 65 and 73 under 35 USC §112(b) were maintained, as they were not addressed, and new rejections of the claims under 35 USC §103(a) have been set forth below, in light of Applicants’ amendments.  It is believed that these rejections are reasonable in light of the rationale set forth below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 57, 65 and 73 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding dependent claims 57, 65 and 73:  These claims recite a capability of responding to a “similar query”.  It is unclear from the claim language how one skilled in the art ascertains whether or not queries are similar (i.e., what constitutes “similarity”).  
Therefore the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 

Claims 51-54, 56-62, 64-70 and 72-77 are rejected under 35 U.S.C. §103 as being unpatentable over Hakkani-Tur et al. (US Patent Application Publication No. 2014/0059030, hereafter referred to as “Hakkani-Tur”) in view of Tuchman et al (US Patent Application Publication No. 2014/0119531, hereafter referred to as “Tuchman”), Chandrasekaran et al (US Patent Application Publication No. 2016/0092523, hereafter referred to as “Chandrasekaran”) and Wasserman et al (US Patent Application Publication No. 2013/0317993, hereafter referred to as “Wasserman”).

Regarding independent claim 51:  Hakkani-Tur teaches A computer-implemented method, comprising: identifying a query in the input by executing the response automation machine learning model using the input; (See Hakkani-Tur Fig. 4 and [0055] teaching exemplary computing environments.  Also see the Abstract in the context of paragraphs [0016]-[0018] teaching the use of machine learning techniques and the processing of similar queries and keywords.) and automatically responding to the query with a particular response of the one or more responses. (See Hakkani-Tur Abstract in the context of paragraphs [0016], 

However, Hakkani-Tur does not explicitly teach the remaining limitations as claimed.  Tuchman, though, teaches monitoring an enterprise system by using an API to interact with enterprise data corresponding to user interactions with the enterprise system, wherein the user interactions have corresponding user interaction data; (See Tuchman Abstract in the context of Figures 1 and 14 and claim 1 teaching the use of an API to access an enterprise system in a question/answer technology environment, it having been implied that if one issued queries and received responses that such query interactions had corresponding user interaction data in order to provide an answer/response.  It is also noted that the Microsoft Dictionary definition of API [NPL entered into the record on 6/1/2020] is that of a “set of routines” [i.e., software].) detecting input to the enterprise system; (See Tuchman Abstract in the context of Figures 1 and 14 and claim 1 teaching the use of an API to access an enterprise system in a question/answer technology environment and an interface between mobile device #1101 [comprised of an application #1103], it having been implied that if one issued queries and received responses that such query interactions had corresponding user interaction data in order to provide an answer/response and that if an input channel exists that such input, from mobile device #1101 for example, would have perforce been detected in order to have been processed.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 

Additionally, Hakkani-Tur in view of Tuchman does not explicitly teach the remaining limitations as claimed.  Chandrasekaran, though, teaches executing a resolution machine learning model using the query, wherein the resolution machine learning model identifies one or more responses that are likely to resolve the query; (See Chandrasekaran paragraphs [0042]-[0043] teaching the use of a variety of machine learning models, such as predictive models, and learning classification techniques such as and decision trees in a QA processing environment.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply the teachings of Chandrasekaran for the benefit of Hakkani-Tur in view of Tuchman, because to do so provided a designer with options to implement a system that provided a dynamic prioritizing approach to the processing of question requests, as taught by Chandrasekaran in the Abstract.  These references were all applicable to the same field of endeavor, i.e., database management and search.  

Additionally, Hakkani-Tur in view of Tuchman and Chandrasekaran does not explicitly teach the remaining limitations as claimed.  Wasserman, though, teaches determining one or more variants of the user interaction data; (See Wasserman paragraph [0029] teaching the collection and storage of customer interaction data, it having been implied that if one recognized such data in order to collect/store it then one has determined that such data was “user interaction data”.) integrating the enterprise data, the user interaction data, and the one or more variants of the user interaction data into a response automation machine learning model; (See Wasserman paragraph [0029] in the context of paragraph [0027] teaching the implementation of an exemplary automated business system, including a chat agent, which builds a machine learning model based on data reflecting customer interactions over multiple channels including enterprise data systems.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply the teachings of Wasserman for the benefit of Hakkani-Tur in view of Tuchman and Chandrasekaran, because to do so provided a designer with options to implement a system that provided better customer service and an ability to predict customer intent, as taught by Wasserman in paragraph [0015].  These references were all applicable to the same field of endeavor, i.e., database management and search.  




Regarding claim 52:  Hakkani-Tur teaches and wherein the response is determined using one or more input variables associated with the query. (See Hakkani-Tur teaching the use of query keywords.)
However, Hakkani-Tur and Tuchman do not explicitly teach the remaining limitations as claimed.  Chandrasekaran, though, teaches wherein the reponse automation machine learning model and/or the resolution machine learning model include a decision tree that is a predictive model, (See Chandrasekaran paragraphs [0042]-[0043] teaching the use of predictive machine learning models and decision trees, it having been an obvious design variant as to what one skilled in the art labelled/named a particular software entity such as a machine learning model.)



Regarding claim 53:  Hakkani-Tur teaches wherein the input is parsed using natural language.  (See Hakkani-Tur Abstract and [0018] teaching the processing of natural language queries.  See also paragraph [0021] and Table 1.)  

Regarding claim 54:  Hakkani-Tur teaches wherein the response automation machine learning model and/or the resolution machine learning model include an algorithm that is trained using prior queries and responses.  (See Hakkani-Tur paragraphs [0020] and [0032] teaching the use of training data, it having been an obvious design variant as to what one skilled in the art labelled/named a particular software entity such as a machine learning model.)  

Regarding claim 56:  Hakkani-Tur and Chandrasekaran does not explicitly teach the remaining limitations as claimed.  Tuchman, though, teaches wherein the response automation machine learning model and/or the resolution machine learning model use an API to facilitate communication between two systems. (See Tuchman Fig. 12 and paragraphs [0019] teaching the exemplary optional use of APIs to communicate among modules, it having been an obvious design variant as to what one skilled in the art labelled/named a particular software entity such as a machine learning model.)

Regarding claim 57:  Hakkani-Tur teaches wherein the response is used to respond to similar queries.  (See Hakkani-Tur Abstract and paragraphs [0016]-[0018] teaching the processing of similar queries and similar keywords.)  

Regarding claim 58:  Hakkani-Tur teaches wherein the response automation machine learning model and/or the resolution machine learning model determine the one or more responses to a query using one or more input variables from the query.  (See Hakkani-Tur Abstract and paragraphs [0016]-[0018] teaching the use of machine learning and extraction/processing of features/keywords, it having been an obvious design variant as to what one skilled in the art labelled/named a particular software entity such as a machine learning model.)  

Claims 59-62 and 64-66 are substantially similar to claims 51-54 and 56-58, respectively, and therefore likewise rejected.  

Claims 67-70 and 72-74 are substantially similar to claims 51-54 and 56-58, respectively, and therefore likewise rejected.  

Regarding claim 75:  Hakkani-Tur, Tuchman and Wasserman do not explicitly teach the remaining limitations as claimed.  Chandrasekaran, though, teaches wherein executing the resolution machine learning model further comprises:  assigning confidence values to the one or more responses; and selecting, from the one or more responses, a particular response that is likely to resolve the query based on the confidence values. (See Chandrasekaran [0001] and [0027] teaching the generation of an output response/answer in which the system has selected a final answer having an associated confidence level.)


Claims 76 and 77 are each substantially similar to claim 75 and therefore likewise rejected.  


Claims 55, 63 and 71 are rejected under 35 U.S.C. §103 as being unpatentable over Hakkani-Tur et al. (US Patent Application Publication No. 2014/0059030, hereafter referred to as “Hakkani-Tur”) in view of Tuchman et al (US Patent Application SIGKDD Explorations, Volume 11, No. 1, November 2009, pp. 10-18, hereafter referred to as “Hall”).

Regarding claim 55:  Hakkani-Tur teaches wherein the response automation machine learning model and/or the resolution machine learning model include machine logic that identifies terms,   (See Hakkani-Tur Abstract and paragraphs [0016]-[0018] teaching the use of machine learning and extraction/processing of features/keywords, the name used to label software and location of functionality having been an obvious design variant to one skilled in the art.) 
However, Hakkani-Tur in view of Tuchman and Chandrasekaran does not explicitly teach the remaining limitations as claimed.  Hall, though, teaches and wherein the identified terms are used to generate a narrative flow. (See Hall Fig. 12 teaching the refreshing of a predictive machine language model using knowledge flow components.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply the teachings of Hall for the benefit of Hakkani-Tur in view of Tuchman and Chandrasekaran, because to do so provided a designer with options for implementing a system that facilitated periodic model refreshing, as taught by Hall in the 6.  Integration with the Pentaho BI Suite on page 16.  These references were all applicable to the same field of endeavor, i.e., machine learning.  

Claims 63 and 71 are each substantially similar to claim 55, and therefore likewise rejected.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens, whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        




September 21, 2021